UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1626


ANGELA GEORGES,

                    Plaintiff - Appellant,

             v.

DOMINION PAYROLL SERVICES, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00777-MHL)


Submitted: February 1, 2019                                       Decided: February 7, 2019


Before MOTZ and DUNCAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jameson Alec Goodell, Paul L. Warren, WARREN PLC, Norfolk, Virginia, for
Appellant. Brian G. Muse, Faith A. Alejandro, SANDS ANDERSON PC, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angela Georges appeals the district court’s order granting summary judgment in

favor of the Appellee on Georges’ claim alleging age discrimination. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Georges v. Dominion Payroll Servs., LLC, No. 3:16-cv-00777-MHL

(E.D. Va. May 4, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2